Citation Nr: 1608955	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a compensable evaluation prior to December 1, 2012 and in excess of 30 percent thereafter for a heart disorder, to include paroxysmal atrial tachycardia (PAT), exclusive of a period of a temporary total rating from October 19, 2012 to November 30, 2012.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board previously remanded these claims in November 2011 for a VA examination.  Although the Veteran was afforded a March 2013 VA examination, for the reasons discussed below, the Board finds that the RO did not substantially comply with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

A March 2013 rating decision assigned the Veteran a temporary evaluation of 100 percent, effective October 19, 2012, and a rating of 30 percent, effective December 1, 2012.  The issue on appeal has been recharacterized accordingly.  Although the rating decision also denied entitlement to a TDIU, and the Veteran did not file a notice of disagreement with that determination, the issue is raised by the record and part and parcel of the Veteran's increased rating claim.

The issue of whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, was raised by the record in a December 2015 Informal Hearing Presentation t.  Also, the issue of whether there is clear and unmistakable error (CUE) in a February 1968 rating decision was raised by the record in July 2012 correspondence.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board has reviewed the record and finds that additional development is warranted.

Pursuant to the Board's remand directives, the Veteran was afforded a VA examination in March 2013.  The examiner diagnosed supraventricular arrhythmia.  The examiner noted that a Holter monitor showed intermittent supraventricular tachycardia with more than four episodes over 12 months in December 2012.  However, the VA examiner did not comment as to whether supraventricular arrhythmia or ventricular arrhythmia best characterizes the Veteran's service connected disability, as requested by the Board.  Thus, based on lack of compliance with a prior remand directive, an addendum to the March 2013 VA examination is necessary to determine whether supraventricular arrhythmia or ventricular arrhythmia best characterizes the Veteran's service-connected heart disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, in an August 2012 VA Form 21-4138, the Veteran reported that he received all treatment at the Reno VA Medical Center (VAMC) for his heart disability.  Although the claims file contains records from this facility, it appears that the Veteran submitted most of these records to VA, so it is unclear whether these records are complete.  Additionally, there are a few records from the Auburn Community Based Outpatient Clinic (CBOC) for his heart disability of record.  Therefore, upon remand, the AOJ should attempt to obtain all VA treatment records since September 2005 (one year prior to his claim) to the present, to include all outstanding records from the Reno VAMC and Auburn CBOC.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the RO collected private treatment records from Sierra Nevada Memorial Hospital.  However, these records contained a handwritten note stating that the hospital was not sending all cardiac rehabilitation visits because they were too voluminous.  On remand, the RO should attempt to obtain these records. 

The issue of entitlement to a TDIU is inextricably intertwined with the claim for an increased rating, and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from September 2005 to the present, to include records from the Reno VAMC and Auburn CBOC.  

2. With any necessary assistance from the Veteran, obtain all cardiac rehabilitation visits and any updated records from Sierra Nevada Memorial Hospital.

3. Then, return the claims file to the March 2013 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should offer his or her comments as to whether supraventricular arrhythmia or ventricular arrhythmia best characterizes the Veteran's service-connected heart disability.

4. Thereafter, readjudicate the claim on appeal, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

